Title: From George Washington to William Lord Stirling Alexander, 17 December 1782
From: Washington, George
To: Alexander, William Lord Stirling


                        
                            My Lord
                            Head Quarters Newburgh Decr 17th 1782
                        
                        I was yesterday favored with the receipt of your Letter of the 11th by Colonel Weisenfels—I entirely approve
                            of the Orders your Lordship has given for furnishing the Levies with provisions to the first of Janry as I think it will
                            be necessary for the reason suggested to keep them in service untill that time. I am My Lord, with great regd &
                            esteem &c.

                    